DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1 and 29 do not invoke interpretation under 35 U.S.C. 112(f).
Allowable Subject Matter
Claims 1-4, 6-13, 27, 29, and 31 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6-13, and 31 are allowed because none of the prior art of record discloses or suggests a receiving unit which receives output waveform data at the time when the electric power output apparatus outputs electric power according to the output condition, or a processing result obtained by performing predetermine processing on the output waveform data; and an evaluating unit which calculates a reliability of an electric power output performance of the electric power output apparatus on the basis of the processing result and the output condition, or on the basis of the output waveform data and the output, in combination with the remaining claimed features.
Claim 27 is allowed because none of the prior art of record discloses or suggests a receiving step of receiving output waveform data at the time when the electric power apparatus outputs electric power according to the output condition, or a processing result obtained by performing predetermined processing on the output waveform data; and an evaluating step of calculating a reliability of an electric power output performance of the electric power output apparatus on the basis of the processing result 
Claim 29 is allowed because none of the prior art of record discloses or suggests a receiving unit which receives output waveform data at the time when the electric power output apparatus outputs electric power according to the output condition, or a processing result obtained by performing predetermined processing on the output waveform data; and an evaluating unit which calculates a reliability of an electric power output performance of the electric power output apparatus on the basis of the processing result and the output condition, or on the basis of the output waveform data and the output condition, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, pages 10-11, filed June 28, 2021, with respect to the objections to the specification and claims, have been fully considered and are persuasive.  The objections to the specification and claims have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL KAPLAN/Primary Examiner, Art Unit 2836